Lundberg Stratton, J.,
dissenting.
{¶ 13} I respectfully dissent. Because I believe that there was no contract for employment between respondent and his former client, I would dismiss the charge. I do not agree that accepting late payment on one prior case from a drinking buddy is sufficient ground for creating a subsequent contract for new employment.
{¶ 14} Furthermore, even if a contract for employment initially existed, I believe that the client breached the contract by failing to pay the retainer. The respondent told the client and opposing counsel that he would not participate as counsel in the eviction matter without payment. Therefore, the client could not reasonably rely on respondent’s continued representation just because he had accepted late payment in one prior matter.
{¶ 15} The majority reasons that because respondent previously accepted late payment from this client in another matter and because respondent had not confirmed in writing that he would not represent the client unless the client paid the retainer, his failure to appear at the eviction proceeding constituted neglect of *155a legal matter. I believe that this holding sends a confusing message to the bar. Does acceptance of late payment in one prior case bind the attorney to accept future late payments in new cases? Does a casual or social relationship between the parties create reliance where it normally would not exist? Should an attorney’s failure to confirm withdrawal in writing result in a disciplinary charge? In Trumbull Cty. Bar Assn. v. Donlin (1996), 76 Ohio St.3d 152, 155, 666 N.E.2d 1137, we expressly held that the Disciplinary Rules do not require that notice to a client of withdrawal from employment be reduced to writing.
Stanley E. Stein & Associates Co., L.P.A., and Stanley E. Stein; Zashin & Rich Co., L.P.A., and Andrew A. Zashin; Law Offices of Ellen S. Mandell and Ellen S. Mandell, for relator.
Gerald R. Watson & Associates and Gerald R. Watson, for respondent.
{¶ 16} Here, the respondent told the former client and opposing counsel that he would no longer actively represent the client in this matter. He specifically told the client that he would not appear in court on his behalf. The record does not reflect that respondent even filed an entry of appearance in the pending eviction proceeding. Nevertheless, the majority determines that respondent neglected a legal matter by failing to appear at the hearing.
{¶ 17} This conclusion directly contradicts the holding in Smith v. Conley, 109 Ohio St.3d 141, 2006-Ohio-2035, 846 N.E.2d 509, in which this court concluded that the attorney-client relationship between Smith and Conley was terminated when Conley informed Smith that he would no longer represent him after Smith, having been convicted at trial, asked Conley to request a new trial based on allegedly exculpatory evidence that Smith claimed to have discovered. Although Conley had not yet withdrawn as counsel of record as required by local court rules and was still counsel of record when he told his client that he would no longer represent him, this court considered the attorney-client relationship terminated at that point for purposes of accruing a cause of action for legal malpractice.
{¶ 18} In Conley, the court accepted that Conley had terminated the attorney-client relationship through a telephone conversation and two letters to his client memorializing that conversation, although he remained counsel of record before the court. Here, the respondent notified his client that he would not represent him without payment and that he would not represent him in the eviction action. The majority refuses to accept respondent’s representation and instead issues sanctions for his conduct. I believe that the results in these two cases are inconsistent and confusing for the bar. Therefore, I respectfully dissent.